DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are allowed.
Claim 20 has been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 13, & 19.  More specifically, the prior art of record does not specifically suggest acquiring, by a virtual machine instance running in the blockchain node, a to-be-processed transaction request; in a process of executing the to-be-processed transaction request, generating, by the virtual machine instance, a data access request for target access data and transmitting the data access request to an interface module, wherein the data access request comprises at least one of a data read request or a data write request, and wherein the data access request generated by the virtual machine instance exists in a form of an Ethereum Virtual Machine instruction; performing, by the interface module, instruction conversion according to the data access request to determine a blockchain access interface corresponding to a function of the data access request, wherein the interface module is configured to convert the Ethereum Virtual Machine instruction that is unsupported reading and writing the target access data in a non-Ethernet blockchain into an instruction that is supported reading and writing the target access data in the non-Ethernet blockchain; and calling, by the interface module, the blockchain access interface for a data storage space of a blockchain to access the target access data and feeding back an access result to the virtual machine instance.
Dependent claims 2-12 & 14-18, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        May 31, 2022